Title: July 1st. 1770. Sunday.
From: Adams, John
To: 


       Arose early at Paul Dudley Woodbridge’s. A cloudy morning. Took a Walk to the Pasture, to see how my Horse fared. Saw my old Friend and Classmate David Sewall walking in his Garden. My little mare had provided for herself by leaping out of a bare Pasture into a neighbouring Lott of mowing Ground, and had filled herself, with Grass and Water. These are important Materials for History no doubt. My Biographer will scarcely introduce my little Mare, and her Adventures in quest of Feed and Water.
       The Children of the House have got a young Crow, a Sight I never saw before. The Head and Bill are monstrous, the leggs and Clawes are long and sprawling. But the young Crow and the little mare are objects, that will not interest Posterity.
       Landlord says David Sewall is not of the Liberty Side. The Moultons, Lymans, and Sewalls, and Sayward, are all of the Prerogative Side.—They are afraid of their Commissions—and rather than hazard them, they would ruin the Country. We had a fair Tryal of them when we met to return Thanks to the 92 Antirescinders. None of them voted for it, tho none of them, but Sayward and his Bookkeeper had Courage enough to hold up his Hand, when the Vote was put the Contrary Way.
       This same Landlord I find is a high Son. He has upon his Sign Board, Entertainment for the Sons of Liberty, under the Portrait of Mr. Pitt.—Thus the Spirit of Liberty circulates thro every minute Artery of the Province.
       Heard Mr. Lyman all day. They have 4 deacons and Three Elders in this Church. Bradbury is an Elder, and Sayward is a Deacon. Lyman preached from “which Things the Angells desire to look into.”
       Drank Coffee at home, with Mr. Farnum, who came in to see me, and then went to D. Sewalls where I spent an Hour, with Farnum, Winthrop and Sewall and when I came away took a View of the Comet, which was then near the North Star—a large, bright Nucleus, in the Center of a nebulous Circle.
       Came home, and took a Pipe after Supper with Landlord who is a staunch, zealous Son of Liberty. He speaks doubtfully of the new Councillor Gowing Gowen of Kittery. Says he always runs away till he sees how a Thing will go. Says he will lean to the other Side. Says, that He, (the Landlord) loves Peace, And should be very glad to have the Matter settled upon friendly Terms, without Bloodshed, but he would venture his own Life, and spend all he had in the World before he would give up.
       He gives a sad Account of the Opposition and Persecution he has suffered from the Tories, for his Zeal and Firmness against their Schemes. Says they, i.e. the Moultons, Sewalls and Lymans, contrived every Way to thwart, vex, and distress him, and have got 1000 stferling] from him at least, but he says that Providence has seemed to frown upon them, one running distracted and another &c, and has favoured him in Ways that he did not foresee.
      